Citation Nr: 0912479	
Decision Date: 04/03/09    Archive Date: 04/10/09

DOCKET NO.  06-20 783	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Entitlement to an initial compensable disability rating 
for hypertension.  

2.  Entitlement to service connection for dental trauma 
purposes for all teeth.  


REPRESENTATION

Appellant represented by:	Tennessee Department of 
Veterans' Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

B.R. Mullins, Associate Counsel 
INTRODUCTION

The Veteran had active service from March 1973 to March 1977, 
followed by a lengthy period of Reserve service.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 2004 rating decision of the 
Department of Veterans Affairs Regional Office (RO) in 
Nashville, Tennessee, granting service connection for 
hypertension with a noncompensable disability rating.  

The Veteran requested and was afforded a video-conference 
hearing before the undersigned Acting Veterans Law Judge at 
the RO in Nashville, Tennessee.  The Veteran was also 
afforded a hearing before a decision review officer at the RO 
in Nashville, Tennessee in July 2007.  Written transcripts of 
these hearings were prepared and copies of these transcripts 
have been incorporated into the record.  

Since the case was transferred to the Board, additional 
evidence has been incorporated into the record.  The Veteran 
waived consideration of this new evidence by the RO in a 
letter received by the Board in September 2008.  As such, the 
Board may proceed with appellate review.  


FINDINGS OF FACT

1.  The Veteran has a history of diastolic blood pressure 
readings of predominantly 100 or more that is now controlled 
by numerous hypertension medications taken on a continual 
basis.  

2.  VA received notification from the Veteran in July 2008, 
indicating that she wanted to withdraw her appeal seeking 
service connection for dental trauma purposes for all teeth.  
The Board received such request prior to the promulgation of 
a decision.


CONCLUSIONS OF LAW

The criteria for an initial disability rating of 10 percent 
for service-connected hypertension have been met.  38 
U.S.C.A. §§ 1155, 5103. 5103A, 5107 (West 2002 & Supp. 2008); 
38 C.F.R. §§ 3.102, 3.159, 3.321, 4.104, Diagnostic Code 7101 
(2008).  

2.  The criteria for withdrawal by the Veteran of a 
Substantive Appeal pertinent to the issue of entitlement to 
service connection for dental trauma purposes for all teeth 
have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002 & 
Supp. 2008); 38 C.F.R. §§ 20.202, 20.204 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Notify and Assist

VA has a duty to notify and assist veterans in substantiating 
a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2008).  

Proper notice from VA must inform the Veteran of any 
information and medical or lay evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
seek to provide; and (3) that the Veteran is expected to 
provide in accordance with 38 C.F.R. § 3.159(b)(1).  This 
notice must be provided prior to an initial unfavorable 
decision on a claim by the RO.  Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).  

The Veteran's claim for an increased initial rating for her 
hypertension arises from her disagreement with the initial 
evaluation following the grant of service connection.  Courts 
have held that once service connection is granted the claim 
is substantiated, additional notice is not required and any 
defect in the notice is not prejudicial.  Hartman v. 
Nicholson, 483 F.3d 1311 (Fed. Cir. 2007), Goodwin v. Peake, 
22 Vet. App. 128, 134 (2008), Dunlap v. Nicholson, 21 Vet. 
App. 112 (2007).  Therefore, no further notice is required 
for this claim.  

As to VA's duty to assist, VA has obtained the Veteran's 
service medical records.  Also, the Veteran received a VA 
medical examination in March 2006 and VA has obtained these 
records and the records of the Veteran's outpatient treatment 
with VA.  Significantly, neither the Veteran nor her 
representative has identified any additional existing 
evidence that is necessary for a fair adjudication of the 
claim that has not been obtained.  Hence, no further notice 
or assistance to the Veteran is required to fulfill VA's duty 
to assist her in the development of the claim.  Smith v. 
Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. 
Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); 
see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

Relevant Laws and Regulations 

Disability ratings are determined by the application of the 
Schedule for Rating Disabilities, which assigns ratings based 
on the average impairment of earning capacity resulting from 
a service-connected disability.  38 U.S.C.A. § 1155; 
38 C.F.R. Part 4.  Where there is a question as to which of 
two ratings will be applied, the higher rating will be 
assigned if the disability picture more closely approximates 
the criteria required for that rating.  Otherwise, the lower 
rating is to be assigned.  38 C.F.R. § 4.7 (2008).  

In order to evaluate the level of disability and any changes 
in condition, it is necessary to consider the complete 
medical history of the Veteran's condition.  Schafrath v. 
Derwinski, 1 Vet. App. 589, 594 (1991).  See also 38 C.F.R. 
§§ 4.1, 4.2 (2008).  As such, the Board has considered all of 
the evidence of record.  However, the most probative evidence 
of the degree of impairment consists of records generated in 
proximity to and since the claim on appeal.  

Diagnostic Code 7101 provides ratings for hypertensive 
vascular disease (hypertension and isolated systolic 
hypertension).  38 C.F.R. § 4.104.  

Hypertensive vascular disease with diastolic pressure 
predominantly 100 or more, or; systolic pressure 
predominantly 160 or more, or; minimum evaluation for an 
individual with a history of diastolic pressure predominantly 
100 or more who requires continuous medication for control, 
is rated 10 percent disabling.  Id.

Hypertensive vascular disease with diastolic pressure 
predominantly 110 or more, or; systolic pressure 
predominantly 200 or more, is rated 20 percent disabling.  
Id.

Hypertensive vascular disease with diastolic pressure 
predominantly 120 or more is rated 40 percent disabling.  Id.

Hypertensive vascular disease with diastolic pressure 
predominantly 130 or more is rated 60 percent disabling.  Id.

Note (1) to Diagnostic Code 7101 provides that hypertension 
or isolated systolic hypertension must be confirmed by 
readings taken two or more times on at least three different 
days.  For purposes of this section, the term hypertension 
means that the diastolic blood pressure is predominantly 
90mm. or greater, and isolated systolic hypertension means 
that the systolic blood pressure is predominantly 160mm. or 
greater with a diastolic blood pressure of less than 90mm.  
Note (2) provides that hypertension that is due to aortic 
insufficiency or hyperthyroidism, which is usually the 
isolated systolic type, is to be rated as part of the 
condition causing it rather than by a separate rating.  Note 
(3) to Diagnostic code 7101 provides that hypertension is to 
be rated separately from hypertensive heart disease and other 
types of heart disorders.  Id.

Facts and Analysis

The Veteran was granted service connection for hypertension 
in a June 2004 rating decision.  A noncompensable disability 
evaluation was assigned as of February 26, 2004.  VA received 
the Veteran's notice of disagreement seeking a higher 
disability evaluation in August 2004, noting that medication 
was required to control her hypertension.  The RO denied the 
Veteran's claim because the medical evidence of record did 
not establish that the Veteran had a history of diastolic 
blood pressure of 100 or more which required continuous 
medication to control.  However, since the last RO decision, 
the Veteran has submitted evidence establishing that she has 
such a history.  Therefore, an initial compensable disability 
evaluation of 10 percent is warranted.  

According to early VA treatment records, the Veteran 
consistently had a diastolic pressure of predominantly 100 or 
more.  In January 1992, the Veteran's diastolic pressure was 
measured twice, and found to be 106 and 108.  Two weeks later 
in February 1992, her diastolic pressure was found to be 109.  
According to a February 19, 1992 record, the Veteran had a 
systolic pressure of 198 with a diastolic pressure of 115.  
The Veteran's blood pressure was taken several more times 
during this treatment, revealing diastolic pressures of 110, 
110, and 80.  The physician also noted that the Veteran had a 
systolic pressure of 160 and a diastolic pressure of 105 two 
years earlier.  The note indicates that the Veteran was 
prescribed Procardia, a drug used for treating hypertension.  
Treatment records from the following weeks suggest that the 
Veteran's Procardia dosage was increased, and her diastolic 
blood pressure dropped below 100 by February 28, 1992.  

Subsequent treatment records suggest that the Veteran 
continued to struggle to keep her diastolic blood pressure 
below 100, with a treatment note from November 2002 
indicating that the Veteran had a diastolic pressure of 111.  
Also, a VA treatment note from November 1998 indicates that 
the Veteran had a systolic pressure of 180 with a diastolic 
pressure of 120.  According to this note, the Veteran's 
hypertension was still not controlled so her medication, 
listed as Adalat at this time, was increased to a higher 
dosage.  This evidence suggests that the Veteran has a 
history of diastolic pressure predominantly 100 or more.  

The record also suggests that the Veteran requires medication 
to keep her blood pressure below 100.  A March 1994 treatment 
note indicates that the Veteran's hypertension had improved 
on medication.  The record contains a letter form the 
Veteran's VA physician dated May 2005.  According to the 
letter, the physician has had great difficulty getting the 
Veteran's blood pressure under control.  A similar letter 
from another VA physician dated May 2008 indicates that the 
Veteran's hypertension requires 3 medications.  According to 
this physician, the Veteran's blood pressure would be 
uncontrolled with elevated pressure if she were not using 
these medications.  

The final evidence in support of the Veteran's claim is a VA 
hypertension examination form March 2006.  The VA examiner 
noted that the Veteran had high blood pressure.  At the time 
of examination, her blood pressure was taken 3 times, 
indicating a systolic pressure of 170 with a diastolic of 86, 
a systolic pressure of 161 with a diastolic of 85, and a 
systolic pressure of 157 with a diastolic of 88.  The 
examiner also noted that the Veteran has had hypertension 
since approximately 1990 that was currently being treated 
with felodipine, maxide and lisinopril.  The examiner 
concluded that the Veteran was suffering from essential 
hypertension that was difficult to control.  

Based on the above evidence, the Board concludes that the 
Veteran is entitled to an initial disability rating of 10 
percent for her hypertension.  The evidence demonstrates that 
the Veteran had diastolic blood pressures predominantly of 
100 or more during much of the 1990s.  Also, it establishes 
that she is taking numerous medications that are necessary to 
control her blood pressure.  A 10 percent rating is warranted 
if there is a history of diastolic blood pressure 
predominantly 100 or more requiring continuous medication for 
control.  38 C.F.R. § 4.104, Diagnostic Code 7101.  

However, the evidence does not suggest that the Veteran is 
entitled to the next-higher disability rating of 20 percent 
for her hypertension.  A 20 percent disability rating 
requires a diastolic pressure predominantly 110 or more or a 
systolic pressure predominantly 200 or more.  Id.  The 
evidence does not suggest that the Veteran has had readings 
this high since filing her claim in 2004.  The record 
reflects that while it is difficult to control, the Veteran's 
hypertension has improved with medication.  This is evidenced 
by the March 2006 VA examination noted above, where the 
Veteran's systolic pressure never exceeded 170 and her 
diastolic pressure never exceeded 88.  Therefore, the Board 
finds that the Veteran's overall disability picture is best 
represented by a 10 percent disability evaluation.  

As a final matter, as this issue deals with the rating 
assigned following the original claim for service connection, 
consideration has been given as to whether the application of 
staged ratings as enunciated by the Court, in the case of 
Fenderson v. West, would be in order.  See 12 Vet. App. 119 
(1999).  However, at no time since the grant of service 
connection has the Veteran's symptomatology warranted a 
disability rating in excess of 10 percent.  As such, staged 
ratings are not warranted.  

Having afforded the Veteran the full benefit of the doubt in 
this case, the Board finds that the Veteran is entitled to an 
initial disability rating of 10 percent for her service-
connected hypertension.   38 U.S.C. § 5107(b).  

Extraschedular Consideration

Finally, the rating schedule represents as far as 
practicable, the average impairment of earning capacity.  
Ratings will generally be based on average impairment.  38 
C.F.R. § 3.321(a), (b) (2008).  To afford justice in 
exceptional situations, an extraschedular rating can be 
provided.  38 C.F.R. § 3.321(b).

The Court has clarified the analytical steps necessary to 
determine whether referral for extraschedular consideration 
is warranted.  See Thun v. Peake, 22 Vet. App. 111 (2008).  
First, the RO or the Board must determine whether the 
evidence presents such an exceptional disability picture that 
the available schedular evaluations for that disability are 
inadequate.  Second, if the schedular evaluation does not 
contemplate the Veteran's level of disability and 
symptomatology and is found inadequate, the RO or Board must 
determine whether the claimant's exceptional disability 
picture exhibits other related factors such as those provided 
by the regulation as "governing norms."  Third, if the rating 
schedule is inadequate to evaluate a Veteran's disability 
picture and that picture has attendant thereto related 
factors such as marked interference with employment or 
frequent periods of hospitalization, then the case must be 
referred to the Under Secretary for Benefits or the Director 
of the Compensation and Pension Service to determine whether, 
to accord justice, the Veteran's disability picture requires 
the assignment of an extraschedular rating.

The Veteran's symptoms associated with her service-connected 
hypertension cause periodic dizziness and continuous 
medication.  However, such impairment is contemplated by the 
rating criteria.  See 38 C.F.R. § 4.104, Diagnostic Code 
7101. The rating criteria reasonably describe the Veteran's 
disability.  Referral for consideration of an extraschedular 
rating is, therefore, not warranted.

Withdrawn Issue of Dental Trauma for All Teeth

The Veteran perfected an appeal from a December 2004 rating 
decision that, in pertinent part, granted service connection 
for dental trauma purposes for teeth 7 through 10.  The 
Veteran appealed, arguing that she was seeking service 
connection for dental trauma purposes for all of her teeth.  
However, in July 2008, VA received notification from the 
Veteran expressing a desire to withdraw this claim.  The 
Veteran confirmed this intent during her hearing testimony of 
September 2008.  An appeal may be withdrawn at any time 
before a decision is rendered by the Board.  38 C.F.R. § 
20.204(b) (2008).  Once the Veteran withdrew this issue, 
there remained no allegations of error of fact or law for 
appellate consideration.  The Board no longer has 
jurisdiction to review this issue on appeal and it is 
dismissed.  38 U.S.C.A. § 7105(d)(5) (West 2002 & Supp. 
2008).


ORDER

Entitlement to an initial disability rating of 10 percent for 
hypertension is granted, subject to the statutes and 
regulations governing the payment of monetary benefits.  

The claim of service connection for dental trauma for all 
teeth is dismissed.  




____________________________________________
Michael J. Skaltsounis
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


